DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 have been improperly canceled.  When a claim is canceled, no claim text shall be presented.  See 37 CFR 1.121(c)(4).

Claim Interpretation
It is noted that, although claim 8 recites an integrally formed structure, claim 10 indicates that the frothing mechanism is removable from the stirring bit.  Thus, it is interpreted that the longitudinal structure represents a shaft made of a single piece (i.e. integrally formed) and the frothing mechanism itself does not need to be of one piece with the shaft.  Otherwise, claim 10 would not require all the limitations of claim 8.  If it is the Applicant’s position that the recitation of an integrally formed structure precludes a removable frothing mechanism, claim 10 should be canceled because it would conflict with claim 8 under this interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is repeated from the Non-Final Office Action because it has not been overcome.
Claim 9 recites the limitation "said circular portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The circular portion is assumed to be the same as the ring portion recited in line 2 of the claim, but the language must be amended for consistency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schub (US PGPub 2003/0177914, hereinafter Schub) in view of Brown et al. (US 9381479, hereinafter Brown).
Regarding claim 8, Schub discloses a stirring bit comprising:
an integrally formed longitudinal structure (figure 2, shaft 30; paragraph 0021, “this shaft 30 can be formed as a single piece”) having a first end (upper end in figure 2) and a second end (lower end in figure 2) wherein the second end includes a frothing mechanism (rod 28 and whipping head 34 form the frothing mechanism).
Schub is silent to the first end having a hexagonal cross section as recited.  Schub teaches a stirring bit having a longitudinal structure with a first end and a second end (figure 1) wherein said first end is formed into a hexagonal cross section for insertion into a rotating portion of a power tool (column 3, lines 31-34).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Schub with the hexagonal cross section of Brown for the purpose of allowing the bit to be used with a common tool.
If it is determined that the structure of Schub is not integrally formed, it has been held that the use of single piece construction instead of multi-piece construction is a matter of obvious engineering choice when no unexpected result is produced.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  In this case, it is clear that the Applicant’s choice of single piece construction provides no unexpected results because the instant Specification states that “the frothing mechanism or beater may be integrally formed with the stirring bit, or the stirring bit may have an attachment mechanism so that the beater or frothing portion may be removably attached” (Specification: page 10, lines 10-12).  The use of single piece construction would thus have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for this reason.
Regarding claim 9, Schub discloses a ring portion (figure 2, rounded member 38) on a distal end of the stirring bit and a coiled member (coil spring 36) that surrounds said circular portion so that said ring portion extends through a center of said coiled member (see figure 2).
Regarding claim 10, Schub discloses a frothing mechanism (figure 1, rod 28 and whipping head 34) that is removable from a stirring bit (shaft 30; paragraph 0027 mentions frictional engagement between the shaft and the rod, indicating that the structures could be pulled apart).

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
The Applicant argues that Brown does not disclose an integrally formed stirring tool as recited in claim 8 (remarks, page 1).  In the above rejection, Brown is not cited for this feature, and thus this argument is moot.
The Applicant argues that Schub does not disclose an integrally formed stirring tool, and that Schub teaches away from such a tool (remarks, pages 2-3).  The Examiner respectfully disagrees.  As noted in the above rejection, Schub discloses a shaft that can be formed as a single piece (paragraph 0021, “this shaft 30 can be formed as a single piece”).  Although Schub indicates that the multi-piece structure is preferred, it is well-settled that nonpreferred and alternative embodiments constitute prior art.  See MPEP 2123.  Further, based on the claims, the removability of the frothing mechanism does not affect the integral formation of the longitudinal structure.  Thus, it stands to reason that, just because the frothing mechanism of Schub is removable from the stirring bit, that does not preclude it from being integrally formed as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (US PGPub 2012/0007260) and Vanni et al. (US PGPub 2012/0000372) both disclose stirring bits having an integrally-formed shaft and frothing mechanism.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774